Citation Nr: 1520510	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  12-34 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES
 
1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.
 
2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus.
 
3.  Entitlement to service connection for blisters and decubitus ulcers, to include as secondary to diabetes mellitus.
 
4.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.
 
5.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.
 
6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.
 
 
 
REPRESENTATION
 
Appellant represented by:  Daniel Smith, Attorney at Law
 
 
ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1969 to August 1971.
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from April and June 2011 rating decisions by the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  
 
 
FINDINGS OF FACT
 
1.  In March 2015, the Veteran withdrew his appeal concerning entitlement to an initial rating in excess of 20 percent for diabetes mellitus.
 
2.  In March 2015, the Veteran withdrew his appeal concerning entitlement to service connection for bilateral lower extremity peripheral neuropathy.
 
3.  In March 2015, the Veteran withdrew his appeal concerning entitlement to service connection for blisters and decubitus ulcers.
 
4.  In March 2015, the Veteran withdrew his appeal concerning entitlement to service connection for erectile dysfunction.
 
5.  Competent medical evidence of record relates the Veteran's hypertension to his diabetes mellitus.
 
6.  The evidence is at least evenly balanced as to whether the Veteran's PTSD with depression is causally related to an in-service stressor.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an initial rating in excess of 20 percent for diabetes mellitus have been met.  38 U.S.C.A. §  7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §  20.204 (2014).
 
2.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for bilateral lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §  7105(b)(2), (d)(5); 38 C.F.R. §  20.204.
 
3.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for blisters and decubitus ulcers have been met.  38 U.S.C.A. §  7105(b)(2), (d)(5); 38 C.F.R. §  20.204.
 
4.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. §  7105(b)(2), (d)(5); 38 C.F.R. §  20.204.
 
5.  Resolving reasonable doubt in favor of the Veteran, hypertension is due to diabetes mellitus.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.310 (2014).  
 
6.  Resolving reasonable doubt in favor of the Veteran, PTSD with depression was incurred during active duty service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304 (2014).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Withdrawal
 
A veteran may withdraw a substantive appeal in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board issues a decision.  38 C.F.R. §  20.204(b).  Withdrawal may be made by the appellant or by his representative.  38 C.F.R. §  20.204(c).  
 
In March 2015, the Veteran, through his counsel, submitted a written request to withdraw his appeal on the issues of entitlement to an initial rating in excess of 20 percent for diabetes mellitus, and entitlement to service connection for bilateral lower extremity peripheral neuropathy, blisters and decubitus ulcers, and erectile dysfunction.
 
In light of the foregoing, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal with regard to these issues and they must be dismissed.
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board is allowing the benefits sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  See 38 C.F.R. §  3.159.  
 
Relevant Laws and Regulations
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §  3.303 (2014).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §  3.303(d).  
 
Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
 
It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. §  7104(a) (West 2014).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
 
Hypertension
 
The Veteran contends that his hypertension is caused or aggravated by his service-connected diabetes mellitus.  
 
The Veteran was afforded a VA examination pertinent to this issue in April 2011.  The April 2011 VA examiner reviewed the Veteran's claims file, including his medical records.  The examiner diagnosed the appellant with hypertension and opined that it was most likely caused by or a result of his diabetes mellitus.  Her rationale for this opinion was twofold: that the Veteran was first diagnosed with diabetes mellitus in 1990 and hypertension in 2003, and that the appellant's diabetes mellitus was poorly controlled.
 
The RO then requested an addendum opinion.  In the request, the RO directed the April 2011 examiner's attention to private treatment records that showed a diagnosis of hypertension in 2001 and borderline hypertension in 1997.  The RO asked the examiner whether she still believed the Veteran's hypertension was due to his "DM."  In a May 2011 addendum opinion, the April 2011 examiner opined that it was at least as likely as not that the Veteran's hypertension was due to his "DM," which she interpreted to be an abbreviation for dysmetabolic syndrome instead of diabetes mellitus.  
 
Metabolic syndrome (also known as dysmetabolic syndrome) is a prediabetic disorder linked to insulin resistance.  See Mayo Clinic, Diseases and Conditions: Metabolic syndrome, Causes, http://www.mayoclinic.org/diseases-conditions/metabolic-syndrome/basics/causes/con-20027243 .  Although the Mayo Clinic source was not previously of record, as the Board has relied on it to grant the Veteran benefits, the appellant is not prejudiced, and it is not necessary to provide the Veteran with notice and an opportunity to respond.  Cf. Thurber v. Brown, 5 Vet. App. 119, 126 (1993) (requiring the Board to provide a claimant with notice and an opportunity to respond to new evidence based on concerns of fairness for an adversely affected party).  
 
The only medical opinion of record with regard to this issue found a positive nexus between the Veteran's hypertension and his service-connected diabetes mellitus.  As such, the evidence is at least in equipoise, and entitlement to service connection is therefore warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").
 
PTSD With Depression
 
The Veteran avers that he has PTSD related to his service during the Vietnam War.  Specifically, the appellant states that he was exposed to rocket attacks at Camp Eagle.  
 
There are particular requirements for establishing PTSD in 38 C.F.R. §  3.304(f) that are separate from those for establishing service connection generally.   Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the disability in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §  3.304(f) and 38 C.F.R. § 4.125 (requiring a diagnosis of PTSD to conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  
 
If a stressor claimed by a veteran is related to fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  38 C.F.R. §  3.304(f)(3).  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes incoming rocket fire.  Id.
 
The Veteran was afforded an examination by a VA psychologist in November 2010.  The November 2010 VA examiner noted that the Veteran was paralyzed from the chest down due to a motor vehicle accident that occurred after his separation from active duty service.  The examiner, however, noted the appellant's indication that he did not experience a post-military traumatic event.  The examiner found the Veteran to be a reliable historian with regard to his reports of an in-service stressor and of PTSD symptoms since his return from Vietnam.  Based on the Veteran's reports and her own observations, the examiner determined that the claimed in-service stressor was sufficient to support a diagnosis of PTSD, she diagnosed the appellant with PTSD and major depressive disorder, and opined that the diagnoses were at least as likely as not to be related to the claimant's in-service stressor.
 
The RO requested an addendum opinion from the April 2011 examiner as to whether the Veteran's motor vehicle accident was at least as likely as not to have caused his PTSD.  The examiner opined that the accident did not cause PTSD symptomatology because the Veteran's PTSD predated the accident.  The examiner also opined that the Veteran's PTSD and major depressive disorder were interrelated.  
 
In February 2011, the RO obtained an additional medical opinion from a VA examiner.  The February 2011 examiner opined that the Veteran's PTSD was at least as likely as not to be caused by both his in-service stressor and his motor vehicle accident.  The examiner based her opinion on a review of records in lieu of an in-person examination and noted that the resulting lack of information made it difficult for her to be confident in her conclusions.  
 
The Veteran has presented evidence of an in-service stressor based on fear of hostile military activity and evidence of a valid diagnosis of PTSD with depression.  The record contains a positive nexus opinion from one VA physician and an opinion from another that is, at worst, ambiguous.  As such, the medical evidence regarding the relationship between the Veteran's PTSD with depression and service is at least in equipoise, and entitlement to service connection is therefore warranted.  
 
 
ORDER
 
The appeal concerning entitlement to an initial rating in excess of 20 percent for diabetes mellitus is dismissed.
 
The appeal concerning entitlement to service connection for bilateral lower extremity peripheral neuropathy is dismissed.
 
The appeal concerning entitlement to service connection for blisters and decubitus ulcers is dismissed.
 
The appeal concerning entitlement to service connection for erectile dysfunction is dismissed.
 
Entitlement to service connection for hypertension secondary to diabetes mellitus is granted.
 
Entitlement to service connection for PTSD with depression is granted.
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


